Exhibit 99.1 BIOSTAR PHARMACEUTICALS, INC. REPORTS THIRD QUARTER REVENUE INCREASE OF 29.7% TO $20.2 MILLION XIANYANG, China, November 15, 2010 (Xinhua-PRNewswire-FirstCall) – Biostar Pharmaceuticals, Inc. (NASDAQ GM: BSPM) (“Biostar” or “the Company”), Xianyang-based manufacturer of a leading over-the-counter Hepatitis B medicine, Xin Aoxing Oleanolic Acid Capsules (“Xin Aoxing Capsules”), and a variety of pharmaceutical products, today announced financial results for the third quarter ended September 30, 2010. - Q3 2010 revenue increased 29.7% to $20.2 million - Q3 2010 Non-GAAP adjusted net income increased 11.9% to $3.5 million with Non-GAAP adjusted EPS of $0.13 - Cash and cash equivalents totaled $16.6 million at September 30 - $8.7 million cash flows from operations year-to-date - Company’s rural distribution network surpasses 8,500 locations; on track to reach 10,000 by December 31, 2010 SUMMARY FINANCIALS Third Quarter 2010 Results (unaudited) CHANGE Net Sales $ 20.2 million $ 15.6 million +29.7 % Gross Profit $ 14.7 million $ 12.0 million +22.9
